









REDFIN CORPORATION
2017 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED, NOVEMBER 7, 2017


1.Establishment of Plan. Redfin Corporation, a Delaware corporation (the
“Redfin”) proposes to grant options to purchase shares of Common Stock to
eligible employees of Redfin and its Participating Corporations pursuant to this
Plan. Redfin intends this Plan to qualify as an “employee stock purchase plan”
under Code Section 423 (including any amendments to or replacements of such
Section), and this Plan will be so construed. Any term not expressly defined in
this Plan but defined for purposes of Code Section 423 will have the same
definition herein. However, with regard to offers of options for purchase of the
Common Stock under the Plan to employees outside the United States working for a
Subsidiary or an Affiliate, the Board may offer a subplan or an option that is
not intended to meet the Code Section 423 requirements, provided, if necessary
under Code Section 423, that the other terms and conditions of the Plan are met.
Subject to Section 14, a total of One Million Six Hundred Thousand (1,600,000)
shares of Common Stock is reserved for issuance under this Plan. In addition, on
each January 1 for the first ten (10) calendar years after the Effective Date,
the aggregate number of shares of Common Stock reserved for issuance under the
Plan will be increased automatically by the number of shares equal to one
percent (1%) of the total number of outstanding shares of Redfin Common Stock on
the immediately preceding December 31 (rounded down to the nearest whole share);
provided, that the Board or the Committee may in its sole discretion reduce the
amount of the increase in any particular year; and, provided further, that the
aggregate number of shares issued over the term of this Plan will not exceed
Eight Million (8,000,000) shares of Common Stock. The number of shares reserved
for issuance under this Plan and the maximum number of shares that may be issued
under this Plan will be subject to adjustments effected in accordance with
Section 14 of this Plan. Capitalized terms not defined elsewhere in the text are
defined in Section 27.
2.    Purpose. The purpose of this Plan is to provide eligible employees of
Redfin and Participating Corporations with a means of acquiring an equity
interest in Redfin through payroll deductions, to enhance such employees’ sense
of participation in the affairs of Redfin and Participating Corporations, and to
provide an incentive for continued employment.
3.    Administration. The Plan will be administered by the Compensation
Committee of the Board or by the Board (either referred to herein as the
“Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan will be determined by the Committee
and its decisions will be final and binding upon all Participants. The Committee
will have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and decide upon any and
all claims filed under the Plan. Every finding, decision and determination made
by the Committee will, to the full extent permitted by law, be final and binding
upon all parties. Notwithstanding any provision to the contrary in this Plan,
the Committee may adopt rules and/or procedures relating to the operation and
administration of the Plan, including, but not limited to, for the purposes of
accommodating requirements of local law and procedures outside of the United
States. The Committee will have the authority to determine the Fair Market Value
of the Common Stock (which determination will be final, binding and conclusive
for all purposes) in accordance with Section 8 below and to interpret Section 8
of the Plan in connection with circumstances that impact the Fair Market Value.
Members of the Committee will receive no compensation for their services in
connection with the administration of this Plan, other than standard fees as
established from time to time by the Board for services rendered by Board
members serving on the Board or its committees. All expenses incurred in
connection with the administration of this Plan will be paid by Redfin. For
purposes of this Plan, the Committee may designate separate offerings under the
Plan (the terms of which need not be identical) in which eligible employees of
one or more Participating Corporations will participate, even if the dates of
the applicable Offering Periods of each such offering are identical.


        
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




4.    Eligibility. Any employee of Redfin or the Participating Corporations is
eligible to participate in an Offering Period under this Plan except the
following (other than where exclusion of such employees is prohibited by
applicable law):
(a)    employees who are not employed by Redfin or a Participating Corporation
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;
(b)    employees who are customarily employed for twenty (20) or less hours per
week;
(c)    employees who are customarily employed for five (5) months or less in a
calendar year;
(d)    employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of Redfin or any of its
Participating Corporations or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of Redfin or any of its
Participating Corporations;
(e)    employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code); and
(f)    individuals who provide services to Redfin or any of its Participating
Corporations as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.
The foregoing notwithstanding, an individual will not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her, if complying with the laws of the applicable
country would cause the Plan to violate Section 423 of the Code, or if he or she
is subject to a collective bargaining agreement that does not provide for
participation in the Plan.
5.    Offering Dates.
While the Plan is in effect, the Committee will determine the duration and
commencement date of each Offering Period and Purchase Period, provided that an
Offering Period will in no event be longer than twenty-seven (27) months, except
as otherwise provided by an applicable subplan. Offering Periods may be
consecutive or overlapping. Each Offering Period may consist of one or more
Purchase Periods during which payroll deductions of Participants are accumulated
under this Plan. While the Plan is in effect, the Committee will determine the
duration and commencement date of each Offering Period and Purchase Period,
provided that a Purchase Period will in no event end later than the close of the
Offering Period in which it begins. Purchase Periods will be consecutive.
6.    Participation in this Plan.
(a)     An eligible employee determined in accordance with Section 4 may elect
to become a Participant by submitting a subscription agreement, or electronic
representation thereof, to Redfin and/or via an authorized third party
administrator’s (the “Third Party Administrator”) standard process, prior to the
commencement of the Offering Period to which such agreement relates in
accordance with such rules as the Committee may determine.
(b)    Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in each subsequent Offering Period
commencing immediately following the last day of such prior Offering Period at
the same contribution level unless the Participant withdraws or is deemed to
withdraw from this Plan or terminates further participation in the Offering
Period as set forth in Section 11 below or otherwise


2
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




notifies Redfin of a change in the Participant’s contribution level by filing an
additional subscription agreement or electronic representation thereof with
Redfin and/or the Third Party Administrator, prior to the next Offering Period.
A Participant that is automatically enrolled in a subsequent Offering Period
pursuant to this section is not required to file any additional subscription
agreement in order to continue participation in this Plan.
7.    Grant of Option on Enrollment. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by Redfin to
such Participant of an option to purchase on the Purchase Date up to that number
of shares of Common Stock determined by a fraction, the numerator of which
is the amount of the contribution level for such Participant multiplied by such
Participant’s Compensation (as defined in Section 9 below) during such Purchase
Period and the denominator of which is the lower of (i) eighty-five percent
(85%) of the Fair Market Value of a share of the Common Stock on the Offering
Date (but in no event less than the par value of a share of Redfin’s Common
Stock), or (ii) eighty-five percent (85%) of the Fair Market Value of a share of
the Common Stock on the Purchase Date (but in no event less than the par value
of a share of the Common Stock) provided, however, that the number of shares of
Common Stock subject to any option granted pursuant to this Plan will not exceed
the lesser of (x) the maximum number of shares set by the Committee pursuant to
Section 10(b) below with respect to the applicable Purchase Date, or (y) the
maximum number of shares which may be purchased pursuant to Section 10(a) below
with respect to the applicable Purchase Date.
8.    Purchase Price. The Purchase Price in any Offering Period will be
eighty-five percent (85%) of the lesser of:
(a)    The Fair Market Value on the Offering Date; or
(b)    The Fair Market Value on the Purchase Date.
9.    Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.
(a)    The Purchase Price of the shares is accumulated by regular payroll
deductions made during each Offering Period, unless the Committee determines
that contributions may be, or are required to be, made in another form
(including payment by check at the end of a Purchase Period or, due to local law
requirements, in another form with respect to categories of Participants outside
the United States). The deductions are made as a percentage of the Participant’s
compensation in one percent (1%) increments not less than one percent (1%), nor
greater than fifteen percent (15%) or such lower limit set by the Committee.
“Compensation” means base salary and regular hourly wages (or in foreign
jurisdictions, equivalent cash compensation) and bonuses, commissions and other
cash incentive compensation; however, the Committee may at any time prior to the
beginning of an Offering Period determine that for that and future Offering
Periods, Compensation means certain cash compensation reportable on the
Participant’s form W-2 or corresponding local country tax return, including
without limitation base salary or regular hourly wages, bonuses, incentive
compensation, commissions, overtime, shift premiums, plus draws against
commissions (or in foreign jurisdictions, equivalent cash compensation). For
purposes of determining a Participant’s Compensation, any election by such
Participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code (or in foreign jurisdictions, equivalent salary deductions)
will be treated as if the Participant did not make such election. Payroll
deductions will commence on the first payday following the commencement of the
Offering Period and will continue to the end of the Offering Period unless
sooner altered or terminated as provided in this Plan. Notwithstanding the
foregoing, the terms of any subplan may permit matching shares without the
payment of any purchase price.
(b)    Subject to Section 25 below and to the rules of the Committee, a
Participant may decrease the rate of payroll deductions during an Offering
Period by filing with Redfin or the Third Party Administrator a new
authorization for payroll deductions, with the new rate to become effective as
soon as reasonably practicable and continuing for the remainder of the Offering
Period unless changed as described below. A decrease in the rate of payroll
deductions may be made once during an Offering Period or more or less frequently
under rules determined by the Committee. An increase in the rate of payroll
deductions may not be made during an Offering Period unless otherwise determined
by the Committee. A Participant may increase or decrease the rate of payroll


3
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




deductions for any subsequent Offering Period by filing with Redfin or a third
party designated by Redfin a new authorization for payroll deductions prior to
the beginning of such Offering Period, or such other time period as may be
specified by the Committee.
(c)    Subject to Section 25 below and to the rules of the Committee, a
Participant may reduce his or her payroll deduction percentage to zero during an
Offering Period by filing with Redfin a request for cessation of payroll
deductions, and after such reduction becomes effective no further payroll
deductions will be made for the duration of the Offering Period. Payroll
deductions credited to the Participant’s account prior to the effective date of
the request will be used to purchase shares of Common Stock in accordance with
Section (e) below. A reduction of the payroll deduction percentage to zero will
be treated as such Participant’s withdrawal from such Offering Period, and the
Plan, effective as of the day after the next Purchase Date following the filing
date of such request with Redfin.
(d)    All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of Redfin, and
Redfin will not be obligated to segregate such payroll deductions, except to the
extent required to be segregated due to local legal restrictions outside the
United States. No interest accrues on the payroll deductions except to the
extent required due to local legal requirements outside the United States. All
payroll deductions received or held by Redfin may be used by Redfin for any
corporate purpose except to the extent necessary to comply with local legal
requirements outside the United States.
(e)    On each Purchase Date, so long as this Plan remains in effect and
provided that the Participant has not submitted a signed and completed
withdrawal form before that date which notifies Redfin and/or the Third Party
Administrator that the Participant wishes to withdraw from that Offering Period
under this Plan and have all payroll deductions accumulated in the account
maintained on behalf of the Participant as of that date returned to the
Participant, Redfin will apply the funds then in the Participant’s account to
the purchase of whole shares of Common Stock reserved under the option granted
to such Participant with respect to the Offering Period to the extent that such
option is exercisable on the Purchase Date. The Purchase Price will be as
specified in Section 8 of this Plan. Any amount remaining in a Participant’s
account on a Purchase Date which is less than the amount necessary to purchase a
full share of Common Stock will be carried forward into the next Purchase Period
or Offering Period, as the case may be (except to the extent required due to
local legal requirements outside the United States), or as otherwise determined
by the Committee. In the event that this Plan has been oversubscribed, all funds
not used to purchase shares on the Purchase Date will be returned to the
Participant, without interest (except to the extent required due to local legal
requirements outside the United States). No Common Stock will be purchased on a
Purchase Date on behalf of any employee whose participation in this Plan has
terminated prior to such Purchase Date (except to the extent required due to
local legal requirements outside the United States).
(f)    As promptly as practicable after the Purchase Date, Redfin will issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option
(g)    Unless determined otherwise by the Committee, the shares issued pursuant
to Section 9(f) above shall be deposited into an account established in the
Participant’s name at the ESPP Broker. A Participant shall be free to undertake
a disposition (as that term is defined in Section 424(c) of the Code) of the
shares in his or her ESPP Broker account at any time, whether by sale, exchange,
gift, or other transfer of legal title, but in the absence of such a disposition
of the shares, the shares must remain in the Participant’s ESPP Broker account
until the holding period set forth in Section 423(a) of the Code has been
satisfied. With respect to shares for which the Section 423(a) holding period
has been satisfied, the Participant may move those shares to another brokerage
account of Participant’s choosing. Notwithstanding the above, a Participant who
is not subject to income taxation under the Code may move his or her shares to
another brokerage account of his or her choosing at any time, without regard to
the satisfaction of the Section 423(a) holding period.


4
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




(h)    During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
(i)    To the extent required by applicable federal, state, local or foreign
law, a Participant will make arrangements satisfactory to Redfin and the
Participating Corporation employing the Participant for the satisfaction of any
withholding tax obligations that arise in connection with the Plan. Redfin or
any Subsidiary or Affiliate, as applicable, may withhold, by any method
permissible under applicable law, the amount necessary for Redfin or any
Subsidiary or Affiliate, as applicable, to meet applicable withholding
obligations, including up to the maximum permissible statutory rates and
including any withholding required to make available to Redfin or any Subsidiary
or Affiliate, as applicable, any tax deductions or benefits attributable to the
sale or early disposition of shares of Common Stock by a Participant. Redfin
will not be required to issue any shares of Common Stock under the Plan until
such obligations are satisfied.
10.    Limitations on Shares to be Purchased.
(a)    No Participant will be entitled to purchase stock under any Offering
Period at a rate which, when aggregated with such Participant’s rights to
purchase stock under all other employee stock purchase plans of a Participating
Company intended to meet the requirements of Section 423 of the Code, that are
also outstanding in the same calendar year(s) (whether under other Offering
Periods or other employee stock purchase plans of Redfin, its Parent and its
Subsidiaries), exceeds $25,000 in Fair Market Value, determined as of the
Offering Date (or such other limit as may be imposed by the Code) for each
calendar year in which such Offering Period is in effect (hereinafter the
“Maximum Share Amount”). Redfin may automatically suspend the payroll deductions
of any Participant as necessary to enforce such limit provided that when Redfin
automatically resumes such payroll deductions, Redfin must apply the rate in
effect immediately prior to such suspension.
(b)    The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which will then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event will a
Participant be permitted to purchase more than Two Thousand Five Hundred (2,500)
Shares during any one Purchase Period or such greater or lesser number as the
Committee may determine, irrespective of the Maximum Share Amount set forth in
(a) and (b) hereof. If a new Maximum Share Amount is set, then all Participants
will be notified of such Maximum Share Amount prior to the commencement of the
next Offering Period for which it is to be effective. The Maximum Share Amount
will continue to apply with respect to all succeeding Offering Periods unless
revised by the Committee as set forth above.
(c)    If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then Redfin will make a pro rata allocation of the remaining shares in as
uniform a manner as will be reasonably practicable and as the Committee will
determine to be equitable. In such event, Redfin will give written notice of
such reduction of the number of shares to be purchased under a Participant’s
option to each Participant affected.
(d)    Any payroll deductions accumulated in a Participant’s account which are
not used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), will be returned to the Participant as soon as
administratively practicable after the end of the applicable Purchase Period,
without interest (except to the extent required due to local legal requirements
outside the United States).
11.    Withdrawal.
(a)    Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified by Redfin. Such withdrawal may be elected at any
time prior to the end of an Offering Period, or such other time period as
specified by the Committee.


5
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




(b)    Upon withdrawal from this Plan, the accumulated payroll deductions will
be returned to the withdrawn Participant, without interest (except to the extent
required due to local legal requirements outside the United States), and his or
her interest in this Plan will terminate. In the event a Participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 6 above for initial
participation in this Plan.
(c)    To the extent applicable, if the Fair Market Value on the first day of
the current Offering Period in which a participant is enrolled is higher than
the Fair Market Value on the first day of any subsequent Offering Period, Redfin
will automatically enroll such participant in the subsequent Offering Period.
Any funds accumulated in a participant’s account prior to the first day of such
subsequent Offering Period will be applied to the purchase of shares on the
Purchase Date immediately prior to the first day of such subsequent Offering
Period, if any.
12.    Termination of Employment. Termination of a Participant’s employment for
any reason, including retirement, death, disability, or the failure of a
Participant to remain an eligible employee of Redfin or of a Participating
Corporation, immediately terminates his or her participation in this Plan
(except to the extent required due to local legal requirements outside the
United States). In such event, accumulated payroll deductions credited to the
Participant’s account will be returned to him or her or, in the case of his or
her death, to his or her legal representative, without interest (except to the
extent required due to local legal requirements outside the United States). For
purposes of this Section 12, an employee will not be deemed to have terminated
employment or failed to remain in the continuous employ of Redfin or of a
Participating Corporation in the case of sick leave, military leave, or any
other leave of absence approved by Redfin; provided that such leave is for a
period of not more than ninety (90) days or reemployment upon the expiration of
such leave is guaranteed by contract or statute. Redfin will have sole
discretion to determine whether a Participant has terminated employment and the
effective date on which the Participant terminated employment, regardless of any
notice period or garden leave required under local law.
13.    Return of Payroll Deductions. In the event a Participant’s interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated by the Board, Redfin will deliver to the
Participant all accumulated payroll deductions credited to such Participant’s
account. No interest will accrue on the payroll deductions of a Participant in
this Plan (except to the extent required due to local legal requirements outside
the United States).
14.    Capital Changes. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of
Redfin, without consideration, then the Committee will adjust the number and
class of Common Stock that may be delivered under the Plan, the Purchase Price
and the number of shares of Common Stock covered by each option under the Plan
which has not yet been exercised, and the numerical limits of Sections 1 and 10
will be proportionately adjusted, subject to any required action by the Board or
the stockholders of Redfin and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued.
15.    Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be void and without
effect.
16.    Use of Participant Funds and Reports. Redfin may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
Redfin will not be required to segregate Participant payroll deductions (except
to the extent required due to local legal requirements outside the United
States). Until Shares are issued, Participants will only have the rights of an
unsecured creditor (except to the extent required due to local legal
requirements outside the United States). Each Participant will receive, or have
access to, promptly


6
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




after the end of each Purchase Period a report of his or her account setting
forth the total payroll deductions accumulated, the number of shares purchased,
the Purchase Price thereof and the remaining cash balance, if any, carried
forward or refunded, as determined by the Committee, to the next Purchase Period
or Offering Period, as the case may be.
17.    Notice of Disposition. Each U.S. taxpayer Participant will notify Redfin
in writing if the Participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Offering Date or within one (1) year from the Purchase Date on
which such shares were purchased (the “Notice Period”). Redfin may, at any time
during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting Redfin’s transfer
agent to notify Redfin of any transfer of the shares. The obligation of the
Participant to provide such notice will continue notwithstanding the placement
of any such legend on the certificates.
18.    No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder will confer any right on any employee to remain in the employ
of Redfin or any Participating Corporation, or restrict the right of Redfin or
any Participating Corporation to terminate such employee’s employment.
19.    Equal Rights And Privileges. All eligible employees granted an option
under this Plan that is intended to meet the Code Section 423 requirements will
have equal rights and privileges with respect to this Plan or within any
separate offering under the Plan so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 or any successor
provision of the Code and the related regulations. Any provision of this Plan
which is inconsistent with Section 423 or any successor provision of the Code
will, without further act or amendment by Redfin or the Committee, be reformed
to comply with the requirements of Section 423. This Section 19 will take
precedence over all other provisions in this Plan.
20.    Notices. All notices or other communications by a Participant to Redfin
under or in connection with this Plan will be deemed to have been duly given
when received in the form specified by Redfin at the location, or by the person,
designated by Redfin for the receipt thereof.
21.    Term; Stockholder Approval. This Plan will become effective on the
Effective Date. This Plan will be approved by the stockholders of Redfin, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board. No purchase of shares that
are subject to such stockholder approval before becoming available under this
Plan will occur prior to stockholder approval of such shares and the Committee
may delay any Purchase Date and postpone the commencement of any Offering Period
subsequent to such Purchase Date as deemed necessary or desirable to obtain such
approval (provided that if a Purchase Date would occur more than twenty-four
(24) months after commencement of the Offering Period to which it relates, then
such Purchase Date will not occur and instead such Offering Period will
terminate without the purchase of such shares and Participants in such Offering
Period will be refunded their contributions without interest). This Plan will
continue until the earlier to occur of (a) termination of this Plan by the Board
(which termination may be effected by the Board at any time pursuant to Section
25 below), (b) issuance of all of the shares of Common Stock reserved for
issuance under this Plan, or (c) the tenth anniversary of the first Purchase
Date under the Plan.
22.    Designation of Beneficiary.
(a)    If provided in the subscription agreement, a Participant may file a
written or electronic designation of a beneficiary who is to receive any shares
and cash, if any, from the Participant’s account under this Plan in the event of
such Participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him of such shares and cash. In addition, a Participant may file a
written or electronic designation of a beneficiary who is to receive any cash
from the Participant’s account under this Plan in the event of such
Participant’s death prior to a Purchase Date. Such form will be valid only if it
was filed with Redfin and/or the Third Party Administrator at the prescribed
location before the Participant’s death.


7
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




(b)    Such designation of beneficiary may be changed by the Participant at any
time by written notice filed with Redfin at the prescribed location before the
Participant’s death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, Redfin will deliver such cash to the executor
or administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of Redfin), Redfin, in its
discretion, may deliver such shares or cash to the spouse or, if no spouse is
known to Redfin, then to any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to Redfin, then to
such other person as Redfin may designate.
23.    Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
will not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto will comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, exchange control
restrictions and/or securities law restrictions outside the United States, and
will be further subject to the approval of counsel for Redfin with respect to
such compliance. Shares may be held in trust or subject to further restrictions
as permitted by any subplan.
24.    Applicable Law. The Plan will be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.
25.    Amendment or Termination. The Committee, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Committee, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, will be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount contributed during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
contributed in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts contributed from the Participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. Such actions will not require stockholder approval or the consent of
any Participants. However, no amendment will be made without approval of the
stockholders of Redfin (obtained in accordance with Section 21 above) within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would: (a) increase the number of shares that may
be issued under this Plan; or (b) change the designation of the employees (or
class of employees) eligible for participation in this Plan. In addition, in the
event the Committee determines that the ongoing operation of the Plan may result
in unfavorable financial accounting consequences, the Committee may, in its
discretion and, to the extent necessary or desirable, modify, amend or terminate
the Plan to reduce or eliminate such accounting consequences including, but not
limited to: (i) amending the definition of compensation, including with respect
to an Offering Period underway at the time; (ii) altering the Purchase Price for
any Offering Period including an Offering Period underway at the time of the
change in Purchase Price; (iii) shortening any Offering Period by setting a
Purchase Date, including an Offering Period underway at the time of the
Committee action; (iv) reducing the maximum percentage of compensation a
participant may elect to set aside as payroll deductions; and (v) reducing the
maximum number of shares of Common Stock a Participant may purchase during any
Offering Period. Such modifications or amendments will not require approval of
the stockholders of Redfin or the consent of any Participants.


8
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




26.    Corporate Transactions. In the event of a Corporate Transaction (as
defined below), each outstanding right to purchase Common Stock will be assumed
or an equivalent option substituted by the successor corporation or a parent or
a subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the purchase right, the Offering
Period with respect to which such purchase right relates will be shortened by
setting a new Purchase Date (the “New Purchase Date”) and will end on the New
Purchase Date. The New Purchase Date will occur on or prior to the consummation
of the Corporate Transaction, and the Plan will terminate on the consummation of
the Corporate Transaction.
27.    Definitions.
(a)    “Affiliate” means any entity, other than a Subsidiary or Parent,
(i) that, directly or indirectly, is controlled by, controls or is under common
control with, Redfin and (ii) in which Redfin has a significant equity interest,
in either case as determined by the Committee, whether now or hereafter
existing.
(b)    “Board” means the Board of Directors of Redfin.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Common Stock” means the common stock of Redfin.
(e)    “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of Redfin representing
fifty percent (50%) or more of the total voting power represented by Redfin’s
then outstanding voting securities; or (ii) the consummation of the sale or
disposition by Redfin of all or substantially all of Redfin’s assets; or (iii)
the consummation of a merger or consolidation of Redfin with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Redfin outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of Redfin
or such surviving entity or its parent outstanding immediately after such merger
or consolidation.
(f)    “Effective Date” means the date on which the Registration Statement
covering the initial public offering of the shares of Common Stock is declared
effective by the U.S. Securities and Exchange Commission.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)    “ESPP Broker” means a stock brokerage or other entity designated by the
Company to establish accounts for stock purchased under the Plan by
Participants.
(i)    “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:
(i)     if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable; or
(ii)     if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or


9
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




(iii)    if such Common Stock is publicly traded but is neither quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
(iv)    if none of the foregoing is applicable, by the Committee in good faith.
(j)    “Offering Date” means the first business day of each Offering Period.
(k)    “Offering Period” means a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).
(l)    “Parent” will have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.
(m)    “Participant” means an eligible employee who meets the eligibility
requirements set forth in Section 4 and who elects to participate in this Plan
pursuant to Section 6.
(n)    “Participating Corporation” means any Parent, Subsidiary or Affiliate
that the Board designates from time to time as a corporation that will
participate in this Plan.
(o)    “Plan” means this Redfin Corporation 2017 Employee Stock Purchase Plan.
(p)    “Purchase Date” means the last U.S. business day of each Purchase Period.
(q)    “Purchase Period” means a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).
(r)    “Purchase Price” means the price at which Participants may purchase a
share of Common Stock under the Plan, as determined pursuant to Section 8.
(s)    “Securities Act” means the Securities Act of 1933, as amended.
(t)    “Subsidiary” will have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.




REDFIN CORPORATION (“REDFIN”)
2017 EMPLOYEE STOCK PURCHASE PLAN
ENROLLMENT/CHANGE FORM





SECTION 1:
ACTIONS
CHECK DESIRED ACTION:                      AND COMPLETE SECTIONS:
o Enroll in the ESPP 2 + 3 + 4 + 16
o Elect / Change Contribution Percentage 2 + 4 + 16
o Withdraw from Plan 2 + 5 + 16


SECTION 2:
PERSONAL DATA
Name: _______________________________________________
Home Address: ________________________________________
 _____________________________________________________
Work Email: ___________________________________________
Employee ID:
_____________



10
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




SECTION 3:
ENROLL
o I hereby elect to participate in the 2017 Employee Stock Purchase Plan,
together with any sub-plan thereto for my country of residence (if any) (the
“Sub-Plan”) (together, the “ESPP”), effective at the beginning of the next
Offering Period (as defined in the ESPP). I elect to purchase shares of Redfin’s
Common Stock pursuant to the ESPP, this Enrollment/Change Form and any appendix
to this Enrollment/Change Form for my country (if any) (the “Appendix”). I
understand that the shares purchased on my behalf will be issued in street name
and deposited directly into my brokerage account at Redfin’s captive broker (the
“ESPP Broker”). I hereby agree to take all steps, and sign all forms, required
to establish an account with Redfin’s ESPP Broker for this purpose. I understand
and agree that I will be required to utilize the ESPP Broker with respect to the
shares purchased under this ESPP until the end of the time period described in
Section 6 below.
My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with Redfin or the Third
Party Administrator (as defined in the ESPP). I understand that, if I am subject
to tax in the U.S., I must notify Redfin of any disposition of shares purchased
under the ESPP.
SECTION 4:
ELECT/CHANGE CONTRIBUTION PERCENTAGE
I hereby authorize Redfin or the Parent, Subsidiary or Affiliate employing me
(the “Employer”) to withhold from each of my paychecks such amount as is
necessary to equal at the end of the applicable Offering Period the percentage
of my Compensation (as defined in the ESPP) paid to me during such Offering
Period as indicated below, so long as I continue to participate in the ESPP. The
percentage must be a whole number (from 1%, up to a maximum of 15%, with respect
to enrollment or an increase in contribution percentage; and from 0%, up to a
maximum of 14%, for a decrease in contribution percentage).
Designated contribution percentage: _____%
If this is a change to my current enrollment, this represents an o increase o
decrease to my contribution percentage.
Note:   You may not increase your contributions at any time within an on-going
Offering Period. An increase in your contribution percentage can only take
effect with the next Offering Period. You may decrease your previously elected
contribution percentage only once within an on-going Offering Period to be
effective during that Offering Period. If you decrease your percentage to 0%,
any previously accumulated contributions will be used to purchase shares on the
next Purchase Date pursuant to Section 9 of the ESPP. A change will become
effective as soon as reasonably practicable after the form is received by
Redfin.
SECTION 5:
WITHDRAW FROM PLAN
o I hereby elect to withdraw from, and discontinue my participation in, the
ESPP, effective as soon as reasonably practicable after this form is received by
Redfin. Accumulated contributions will be returned to me without interest
(except to the extent required due to local legal requirements outside the
United States), pursuant to Section 11 of the ESPP.
SECTION 6:
ESPP BROKER
I hereby agree the shares issued to me under the ESPP shall be deposited into an
account established in my name at the ESPP Broker. I shall be free to undertake
a disposition (as that term is defined in Section 424(c) of the Internal Revenue
Code of 1986, as amended (the “Code”) of the shares in my ESPP Broker account at
any time, whether by sale, exchange, gift, or other transfer of legal title, but
in the absence of such a disposition of the shares, the shares must remain in my
ESPP Broker account until the holding period set forth in Section 423(a) of the
Code has been satisfied. With respect to shares for which the Section 423(a)
holding period has been satisfied, I may move those shares to another brokerage
account of my choosing. Notwithstanding the above, if I am not subject to income
taxation under the Code, I may move my shares to another brokerage account of my
choosing at any time, without regard to the satisfaction of the Section 423(a)
holding period.



11
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




SECTION 7:
NATURE OF GRANT
By enrolling in the ESPP, I understand, acknowledge and agree that (a) the ESPP
is established voluntarily by Redfin, it is discretionary in nature and it may
be amended, terminated or modified at any time, to the extent permitted by the
ESPP; (b) the grant of the right to purchase shares of Common Stock under the
ESPP is voluntary and does not create any contractual or other right to receive
future rights to purchase shares of Common Stock, or benefits in lieu of rights
to purchase shares, even if rights to purchase shares have been granted in the
past; (c) all decisions with respect to future grants of rights to purchase
shares of Common Stock under the ESPP, if any, will be at the sole discretion of
Redfin; (d) the grant of rights to purchase shares of Common Stock under the
ESPP and my participation in the ESPP will not create a right to employment or
be interpreted as forming an employment or service agreement with Redfin; (e)
the grant of rights to purchase shares of Common Stock under the ESPP and my
participation in the ESPP will not interfere with the ability of the Employer to
terminate my employment relationship at any time with or without cause; (f) I am
voluntarily participating in the ESPP; (g) the rights to purchase shares of
Common Stock and the shares purchased under the ESPP, and the income and value
of same, are not intended to replace any pension rights or compensation; (h) the
rights to purchase shares of Common Stock and the shares purchased under the
ESPP, and the income and value of same, are not part of normal or expected
compensation for purposes of, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (i) unless otherwise agreed with Redfin, the rights to
purchase shares of Common Stock and the shares purchased under the ESPP, and the
income and value of same, are not granted as consideration for, or in connection
with, any service I may provide as a director of the Subsidiary or Affiliate;
(j) the future value of the underlying shares purchased or to be purchased under
the ESPP is unknown, indeterminable and cannot be predicted with certainty, and
the value of the shares of Common Stock purchased under the ESPP may increase or
decrease in the future, even below the Purchase Price; (k) no claim or
entitlement to compensation or damages will arise from termination of the right
to purchase shares of Common Stock under the ESPP resulting from termination of
my employment (for any reason whatsoever and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where I am employed
or the terms of my employment agreement, if any) and in consideration of the
grant of rights to purchase shares of Common Stock under the ESPP, I irrevocably
agree never to institute any claim against Redfin, the Parent, the Employer or
any other Subsidiary or Affiliate, I hereby waive my ability, if any, to bring
any such claim, and I release Redfin, the Parent, the Employer or any other
Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
enrolling in the ESPP, I will be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (l) in the event of termination of my
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where I am employed or the
terms of my employment agreement, if any), my right to participate in the ESPP
and my right to purchase shares of Common Stock, if any, will terminate
effective as of the date I cease to actively provide services and will not be
extended by any notice period (e.g., employment would not include any
contractual notice or any period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where I am employed or the terms of my
employment agreement, if any); the Committee will have exclusive discretion to
determine when I am no longer actively employed for purposes of my participation
in the ESPP (including whether I may still be considered to be providing
services while on a leave of absence); (m) unless otherwise provided in the ESPP
or by Redfin in its discretion, the right to purchase shares of Common Stock and
the benefits evidenced by this Enrollment/Change Form do not create any
entitlement to have the ESPP or any such benefits granted thereunder transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any Corporate Transaction affecting the
Common Stock; and (n) if I am providing services outside the United States: (1)
the rights to purchase shares of Common Stock and the shares purchased under the
ESPP, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose, and (2) neither Redfin, the Parent, the
Employer nor any other Subsidiary or Affiliate will be liable for any foreign
exchange rate fluctuation between my local currency and the United States Dollar
that may affect the value of the rights to purchase shares of Common Stock, the
shares purchased under the ESPP or any amounts due to me pursuant to the sale of
any shares of Common Stock acquired under the ESPP.



12
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




SECTION 8:
DATA PRIVACY
I hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Enrollment/Change Form and any other ESPP grant materials by and among,
as applicable, the Employer, Redfin, the Parent and any of its other
Subsidiaries or Affiliates or any third parties assisting in the implementation,
administration and management of my participation in the ESPP.
I understand that Redfin and the Employer may hold certain personal information
about me, including, but not limited to, my name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Redfin, the fact and conditions of my participation in the ESPP, details of all
rights to purchase shares or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding in my favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the ESPP.
I also authorize any transfer of Data, as may be required, to the stock plan
service provider that may be designated by Redfin from time to time, which is
assisting Redfin with the implementation, administration and management of the
ESPP and/or with whom any shares of Common Stock acquired under the ESPP are
deposited. I acknowledge that these recipients may be located in my country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections to my country, which may not give
the same level of protection to Data. I understand that, if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of Data by contacting my local human resources
representative. I authorize Redfin, the designated broker and any other possible
recipients which may assist Redfin (presently or in the future) with
implementing, administering and managing my participation in the ESPP to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing my
participation in the ESPP. I understand that Data will be held only as long as
is necessary to implement, administer and manage my participation in the ESPP. I
understand that, if I reside outside the United States, I may at any time view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case, without cost, by contacting in writing my local human
resources representative. Further, I understand that I am providing the consents
herein on a purely voluntary basis. If I do not consent, or if I later seek to
revoke my consent, my employment status or service and career with Redfin and/or
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing my consent is that Redfin would not be able to grant
future rights to purchase shares of Common Stock or other equity awards to me or
administer or maintain such awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the ESPP. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.



13
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




SECTION 9:
RESPONSIBILITY FOR TAXES
I acknowledge that, regardless of any action taken by Redfin or the Employer,
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to my
participation in the ESPP and legally applicable to me (“Tax-Related Items”) is
and remains my responsibility and may exceed the amount actually withheld by
Redfin or the Employer. I further acknowledge that Redfin and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the ESPP, including, but not
limited to, my enrollment in the ESPP, the grant of rights to purchase shares of
Common Stock, the purchase of shares of Common Stock, the issuance of Common
Stock purchased, the sale of shares of Common Stock purchased under the ESPP or
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the ESPP to reduce or eliminate my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I am subject to Tax-Related Items in more than one jurisdiction, I
acknowledge that Redfin and/or the Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, I agree
to make adequate arrangements satisfactory to Redfin and/or the Employer to
satisfy all Tax-Related Items. In this regard, I authorize Redfin and/or the
Employer to satisfy their withholding obligations with regard to all Tax-Related
Items by one or a combination of the following: (a) withholding from my wages or
other cash compensation payable to me by Redfin and/or the Employer, (b)
withholding from proceeds of the sale of shares of Common Stock purchased under
the ESPP, either through a voluntary sale or through a mandatory sale arranged
by Redfin (on my behalf pursuant to this authorization without further consent),
and (c) withholding in shares to be issued upon purchase under the ESPP.
Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including up to the maximum applicable
rates, in which case I will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Common Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares of Common Stock, for
tax purposes, I am deemed to have been issued the full number of shares of
Common Stock, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.
Finally, I agree to pay to Redfin or the Employer any amount of Tax-Related
Items that Redfin or the Employer may be required to withhold or account for as
a result of my participation in the ESPP that cannot be satisfied by the means
previously described. Redfin may refuse to purchase or deliver the shares or the
proceeds from the sale of shares of Common Stock, if I fail to comply with my
obligations in connection with the Tax-Related Items.
SECTION 10:
GOVERNING LAW & LANGUAGE
The rights to purchase shares and the provisions of this Enrollment/Change Form
are governed by, and subject to, the laws of the State of Delaware, without
regard to any conflict of law provisions.
If I have received this or any other document related to the ESPP translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
SECTION 11:
APPENDIX & IMPOSITION OF OTHER REQUIREMENTS
Notwithstanding any provision herein, my participation in the ESPP will be
subject to any special terms and conditions as set forth in the Appendix for my
country, if any. Moreover, if I relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to me, to
the extent Redfin determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Enrollment/Change Form.
Redfin reserves the right to impose other requirements on my participation in
the ESPP or on any shares of Common Stock purchased under the ESPP, to the
extent Redfin determines it is necessary or advisable for legal or
administrative reasons, and to require me to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
SECTION 12:
ELECTRONIC DELIVERY AND ACCEPTANCE
Redfin may, in its sole discretion, decide to deliver any documents related to
current or future participation in the ESPP by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the ESPP through an on-line or electronic system established and
maintained by Redfin or a third party designated by Redfin.



14
26566/00020/FW/4212854.5

--------------------------------------------------------------------------------




SECTION 13:
SEVERABILITY & WAIVER
The provisions of this Enrollment/Change Form are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable. I acknowledge that a waiver by Redfin of breach of any provision of
this Enrollment/Change Form will not operate or be construed as a waiver of any
other provision herein, or of any subsequent breach by me or any other
Participant.
SECTION 14:
INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS
I acknowledge that I may be subject to insider trading restrictions and/or
market abuse laws, which may affect my ability to acquire or sell shares of
Common Stock or my rights to purchase shares under the ESPP during such times as
I am considered to have “inside information” regarding Redfin (as defined by or
determined under the laws in my country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Redfin insider trading policy.  I acknowledge that
it is my responsibility to comply with any applicable restrictions, and that I
am advised to speak to my personal advisor on this matter.
SECTION 15:
NO ADVICE REGARDING GRANT
Redfin is not providing any tax, legal or financial advice, nor is Redfin making
any recommendations regarding my participation in the ESPP, or my purchase or
sale of the shares of Common Stock. I am hereby advised to consult with my own
personal tax, legal and financial advisors regarding my participation in the
ESPP before taking any action related to the ESPP.
SECTION 16:
COMPLIANCE WITH LAW
Unless there is an available exemption from any registration, qualification or
other legal requirement applicable to the shares of Common Stock, Redfin will
not be required to deliver any shares under the ESPP prior to the completion of
any registration or qualification of the shares under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Redfin will, in its absolute discretion, deem
necessary or advisable. I understand that Redfin is under no obligation to
register or qualify the shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares. Further, I agree that Redfin will have
unilateral authority to amend the ESPP and the Enrollment/Change Form without my
consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares.
SECTION 17:
ACKNOWLEDGMENT AND SIGNATURE
I acknowledge that I have received a copy of the ESPP Prospectus (which
summarizes the major features of the ESPP). I have read the Prospectus and my
signature below indicates that I hereby agree to be bound by the terms of the
ESPP.
Signature: _________________________   Date:______________





APPENDIX
NONE




15
26566/00020/FW/4212854.5